            Case 2:19-bk-50766                        Doc 3          Filed 02/12/19 Entered 02/12/19 16:14:31            Desc Main
                                                                     Document      Page 1 of 1




                                                               United States Bankruptcy Court
                                                                      Southern District of Ohio
 In re      Exceptional Innovation, Inc.                                                                  Case No.
                                                                                  Debtor(s)               Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


I, the Board of Directors of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       February 12, 2019                                         /s/ John J. Brannelly
                                                                       John J. Brannelly/Board of Directors
                                                                       Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
